Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 05/12/2022 has been entered and carefully considered.
Claims 1, 6, 8-10, 15-20 have  been amended.
Response to Arguments
Applicant’s arguments filed on 05/12/2022, with respect to claims 1, 10,  and 16 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1, 10, and 16 has been withdrawn.
Examiner' s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Attorney Laura A. Cruz on 06/13/2022.
The application has been amended as follows:
Claim 1, line 9, “apprisals” has been changed to – appraisals --.
Claim 1, line 10, “apprisal” has been changed to – appraisal --.
Claim 10, line 14, “apprisals” has been changed to – appraisals --.
Claim 10, line 15, “apprisal” has been changed to – appraisal --.
Claim 16, line 12, “apprisals” has been changed to – appraisals --.
Claim 16, line 13, “apprisal” has been changed to – appraisal --.
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 10, and 16 are allowable over the prior art of record because none of the prior art teach each backwash station including a sink, a faucet with a water inlet, a drain, and a sensor coupled to the drain to analyze water exiting the sink; the sustainability status unit at least indicates a cleanliness of water; an enticement unit configured to activate one or more appraisals associated with the resource utilization at the backwash station, wherein an appraisal is activated to provide a motivation to reduce water consumption. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-9, 11-15, and 17-21 are considered allowable based on their respective dependence on allowed claims 1, 10, 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862